DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the third office action on the merits in response to the above identified patent application filed on 10/05/2017. Applicant has amended claims 1 and 24; canceled claims 13-23; and added claims 30-37. Claims 6-8 remain withdrawn. Claims 1-3, 5, 9-12, 24, and 26-37 are examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2020 has been entered.

Claim Objections
Claim 30 is objected to because of the following informalities:
Claim 30, line 1: “A turbine engine with annular frame” is believed to be in error for –A turbine engine with an annular frame--
Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3,5, 9-12, 24, and 26-37 are rejected under 35 U.S.C. 103 as being unpatentable over Northall (U.S. 2018/0252113 A1), in view of Adjan (U.S. 2018/0023591 A1).
Regarding claim 1, Northall teaches (Figures 1, 2, and 7) a turbine engine (10 – Figure 1) with an annular frame (100 – Figures 1 and 2) about a centerline (11 – Figure 1) defining an axial direction, the annular frame (100) comprising:
an inner frame wall (102 – Figure 2);
an outer frame wall (104 – Figure 2) disposed around and radially spaced from the inner frame wall (102) to define an annular airflow passage between the inner (102) and outer (104) frame walls;
a set of struts (200 – Figures 1 and 7) circumferentially disposed about the annular flow passage comprising at least two struts (shown as 220, 240 in Figure 2 and 240, 310-350 in Figure 7) each having an airfoil shape defining an airfoil cross-sectional area (as shown in Figure 7) and each extending between a root at the inner frame wall (102) and a tip at the outer frame wall (104) along a radial axis (40 – Figure 2) to define a span-wise direction (as shown by 220 in Figure 2).
However, Northall does not teach the at least two struts each differing from each other in an amount of twist of the airfoil cross-sectional area about the radial axis.
Adjan teaches (Figure 2) a similar annular frame (260) comprising at least two struts (264) having different airfoil shapes, the at least two struts (264) each differing from each other in an amount of twist of the airfoil cross-sectional area about the radial axis (96) – (p. [0031], ll. 12-16: “However, the stator vanes 264 can have various geometries and sizes including varying span-wise chord length and varying degrees of axial and tangential sweep, bow, and/or twist along the span or stacking axis of the stator vane 264”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Northall by varying the at least two struts from each other in an amount of twist of the airfoil cross-sectional area about the radial axis, in order to accommodate the aerodynamic and structural design requirements of the compressor and to overcome sub-optimum 
Regarding claim 2, Northall, in view of Adjan, teaches the invention as claimed and as discussed above for claim 1, and Northall further teaches (Figure 7) the airfoil cross-sectional area (240, 310-350 as shown in Figure 7) extends from a leading edge (225, 245 – Figures 3 and 5) to a trailing edge (226, 246 – Figures 3 and 5) in an axial direction and defines an airfoil height (the dimension of the airfoil in the circumferential direction 50).
Regarding claim 3, Northall, in view of Adjan, teaches the invention as claimed and as discussed above for claim 2, and Northall further teaches (Figure 7) the at least two struts (240, 310-350) have different airfoil heights (as shown in Figure 7, strut 240 has a greater height than strut 310).
Regarding claim 5, Northall, in view of Adjan, teaches the invention as claimed and as discussed above for claim 1, and Northall further teaches (Figure 7) the at least two struts (240, 310-350) are equally spaced circumferentially about the annular airflow passage (p. [0023], ll. 1-2, “The spacing between all of the aerodynamic vanes may be uniform across the gap”).
Regarding claim 9, Northall, in view of Adjan, teaches the invention as claimed and as discussed above for claim 1, and Northall further teaches (Figure 7) the at least two struts (240, 310-350) are three or more struts (as shown in Figure 7).
Regarding claim 10, Northall, in view of Adjan, teaches the invention as claimed and as discussed above for claim 9, and Northall further teaches (Figure 7) the three or more struts (240, 310-350) vary in chord length (as shown in Figure 7, vanes 240, 310, and 350 are each of different chord lengths) or camber (p. [0075], ll. 2-4, “In the example of FIG. 7, the aerodynamic vanes 310-350 do not all have the same camber”) with respect to each other.
Regarding claim 11, Northall, in view of Adjan, teaches the invention as claimed and as discussed above for claim 9, and Northall further teaches (Figure 7) the three or more struts (240, 310-310-350 do not all have the same camber”) with respect to each other.
Regarding claim 12, Northall, in view of Adjan, teaches the invention as claimed and as discussed above for claim 1, and Northall further teaches (Figure 1) the annular frame (100) is a compressor frame (p. [0055], ll. 3-6, “One such duct is the duct 100 shown in FIG. 1 that extends between the intermediate pressure compressor 14 and the high pressure compressor 15”).
Regarding claim 24, Northall teaches (Figures 1, 2, and 7) a method of controlling a pressure field entering a compressor section (14 and 15 – Figure 1) of a turbine engine (10 – Figure 1), the method comprising:
passing air through an annular frame (100 – Figures 1 and 2) extending from an inlet (left edge of 100 in Figure 2) to an outlet (right edge of 100 in Figure 2) and defining an airflow passage;
turning the air along at least two struts (240, 310-350 – Figure 7) located within the airflow passage and each having an airfoil shape (as shown in Figure 7); and
a root along an inner frame wall (102 – Figure 2) and a tip along an outer frame wall (104 – Figure 2) of the annular frame (100).
However, Northall does not teach controlling a wake of air proximate the outlet by twisting one of the at least two struts with respect to a radial axis extending in a span-wise direction from the root along the inner frame wall to the tip along the outer frame wall of the annular frame and leaving the other of the at least two struts without a twist.
Adjan teaches (Figure 2) a similar annular frame (260) comprising at least two struts (264), and twisting one of the at least two struts (264) with respect to a radial axis (96) extending in a span-wise direction through the strut and leaving the other of the at least two struts without a twist (p. [0031], ll. 12-16: “However, the stator vanes 264 can have various geometries and sizes including varying span-varying degrees of axial and tangential sweep, bow, and/or twist along the span or stacking axis of the stator vane 264”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Northall by twisting one of the at least two struts with respect to a radial axis extending in a span-wise direction through the strut and leaving the other of the at least two struts without a twist, in order to accommodate the aerodynamic and structural design requirements of the compressor and to overcome sub-optimum operating characteristics and reduced power output, as taught by Adjan (p. [0031], ll. 7-10 and p. [0003], ll. 8-10), therefore providing:
controlling a wake of air proximate the outlet by twisting one of the at least two struts with respect to a radial axis extending in a span-wise direction from the root along the inner frame wall to the tip along the outer frame wall of the annular frame and leaving the other of the at least two struts without a twist.
Regarding claim 26, Northall, in view of Adjan, teaches the invention as claimed and as discussed above for claim 24, and Northall further teaches (Figure 7) the controlling further includes varying an airfoil height of the at least one strut (240) with respect to a second strut (350) – (as shown in Figure 7, strut 240 has a greater height than strut 350).
Regarding claim 27, Northall, in view of Adjan, teaches the invention as claimed and as discussed above for claim 24, and Northall further teaches decreasing a vortices strength within the pressure field (p. [0017], ll. 1-7, “Control of the space to chord ratio (or solidity) as described and/or claimed herein may be effective in controlling the diffusion factor. In this regard, the diffusion factor may be used to characterize the velocity change along the suction surface of a vane, thereby providing a measure of the diffusion and adverse pressure gradient to which the boundary layer on the suction surface is subjected” – thereby teaching decreasing the adverse pressure gradient, or vortices strength).
Regarding claim 28, Northall, in view of Adjan, teaches the invention as claimed and as discussed above for claim 24, and Northall further teaches (Figure 7) the airfoil shapes further differ in at least one of a chord length along the axial direction, or a camber (as shown in Figure 7, each of the airfoil shapes 240, 310-350 differ in chord length).
Regarding claim 29, Northall, in view of Adjan, teaches the invention as claimed and as discussed above for claim 24, and Northall further teaches (Figure 7) the controlling further includes at least one of the following varying a chord length of the at least one strut (310) with respect to a second strut (350 – Figure 7) – (p. [0075], ll. 10-14, “In the FIG. 7 arrangement, the chord length q of the aerodynamic vane 310…is less than the chord length q of the aerodynamic vane 350”), or varying a camber of the at least one strut (310) with respect to a second strut (350) – (p. [0075], ll. 2-4, “In the example of FIG. 7, the aerodynamic vanes 310-350 do not all have the same camber”).
Regarding claim 30, Northall teaches (Figures 1, 2, and 7) a turbine engine (10 – Figure 1) with annular frame (100 – Figures 1 and 2) about a centerline (11 – Figure 1) defining an axial direction, the annular frame (100) comprising:
an inner frame wall (102 – Figure 2);
an outer frame wall (104 – Figure 2) disposed around and radially spaced from the inner frame wall (102) to define an annular airflow passage between the inner frame wall (102) and the outer frame wall (104);
at least two struts (shown as 220, 240 in Figure 2 and 240, 310-350 in Figure 7) comprising:
a first strut (310) having a first airfoil shape defining a first cross-sectional area, extending between a first root at the inner frame wall (102) and a first tip at the outer frame wall (104) along a first radial axis (40 – Figure 2) in a span-wise direction (as shown by 220 in Figure 2); and

However, Northall does not teach the first cross-sectional area is oriented at the same angle along any point on the first radial axis and the second cross-sectional area twists about the second radial axis such that the second cross-sectional area is oriented at different angles along any point on the second radial axis.
Adjan teaches (Figure 2) a similar annular frame (260) comprising at least two struts (264) wherein a first strut (264) has a first cross-sectional area and a second strut (264) has a second cross-sectional area, the first cross-sectional area is oriented at the same angle along any point on the first radial axis (96) and the second cross-sectional area twists about the second radial axis (96) such that the second cross-sectional area is oriented at different angles along any point on the second radial axis (96) – (p. [0031], ll. 12-16: “However, the stator vanes 264 can have various geometries and sizes including varying span-wise chord length and varying degrees of axial and tangential sweep, bow, and/or twist along the span or stacking axis of the stator vane 264”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Northall by orienting the first cross-sectional area at the same angle along any point on the first radial axis and twisting the second cross-sectional area about the second radial axis so that it is oriented at different angles along any point on the second radial axis, in order to accommodate the aerodynamic and structural design requirements of the compressor and to overcome sub-optimum operating characteristics and reduced power output, as taught by Adjan (p. [0031], ll. 7-10 and p. [0003], ll. 8-10).
Regarding claim 31, Northall, in view of Adjan, teaches the invention as claimed and as discussed above for claim 30, and Northall further teaches (Figure 7) the at least two struts (240, 310-
Regarding claim 32, Northall, in view of Adjan, teaches the invention as claimed and as discussed above for claim 31, and Northall further teaches (Figure 7) the at least two struts (240, 310-350) have different airfoil heights (as shown in Figure 7, strut 240 has a greater height than strut 310).
Regarding claim 33, Northall, in view of Adjan, teaches the invention as claimed and as discussed above for claim 30, and Northall further teaches (Figure 7) the at least two struts (240, 310-350) are equally spaced from each other circumferentially about the annular airflow passage (p. [0023], ll. 1-2, “The spacing between all of the aerodynamic vanes may be uniform across the gap”).
Regarding claim 34, Northall, in view of Adjan, teaches the invention as claimed and as discussed above for claim 30, and Northall further teaches (Figure 7) the at least two struts (240, 310-350) are three or more struts (as shown in Figure 7).
Regarding claim 35, Northall, in view of Adjan, teaches the invention as claimed and as discussed above for claim 34, and Northall further teaches (Figure 7) the three or more struts (240, 310-350) vary in chord length (as shown in Figure 7, vanes 240, 310, and 350 are each of different chord lengths) or camber (p. [0075], ll. 2-4, “In the example of FIG. 7, the aerodynamic vanes 310-350 do not all have the same camber”) with respect to each other.
Regarding claim 36, Northall, in view of Adjan, teaches the invention as claimed and as discussed above for claim 34, and Northall further teaches (Figure 7) the three or more struts (240, 310-350) vary in chord length (as shown in Figure 7, vanes 240, 310, and 350 are each of different chord lengths) and camber (p. [0075], ll. 2-4, “In the example of FIG. 7, the aerodynamic vanes 310-350 do not all have the same camber”) with respect to each other.
Regarding claim 37, Northall, in view of Adjan, teaches the invention as claimed and as discussed above for claim 30, and Northall further teaches (Figure 1) the annular frame (100) is a compressor frame (p. [0055], ll. 3-6, “One such duct is the duct 100 shown in FIG. 1 that extends between the intermediate pressure compressor 14 and the high pressure compressor 15”).

Response to Arguments
Applicant’s arguments have already been addressed in the Advisory Action dated 11/17/2020.
During the interview with Applicant on November 5, 2020, Interview Summary mailed  11/17/2020, Applicant proposed further amending the claims to recite the curved surface of the air intake as shown by the structure containing reference numbers 22 and 54 of Figure 1. It is noted that the RCE filed on 11/24/2020 did not contain a new set of amended claims. However, several prior art references have been found to teach the air intake structure having a curved surface. See the below “Pertinent Prior Art” section for a list of prior art references.

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. See also attached form PTO-892 “Notice of References Cited”.
1.	Ray (US 4,617,028) shows a similar air intake structure in Figure 1
2.	Gekht (US 2017/0241342 A1) shows a similar air intake structure in Figure 2
3.	Kotwal (US 5,483,791) shows a similar air intake structure in Figure 1

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY NG/               Examiner, Art Unit 3741         


/EHUD GARTENBERG/               Supervisory Patent Examiner, Art Unit 3741